Citation Nr: 1725280	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 1964 to January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran also has an appeal pending for entitlement to service connection for posttraumatic stress disorder (PTSD). However, he is awaiting a hearing before the Board on that appeal.  Consequently, that issue is not ready for adjudication at this time and will be the subject of a separate decision at a later date.


FINDINGS OF FACT

1.  The Veteran was not directly exposed and is not presumed to have been exposed to herbicides during service aboard the USS Kitty Hawk in the contiguous waters offshore of the Republic of Vietnam.

2.  The competent and probative evidence of record demonstrates that diabetes mellitus, type 2, did not have its onset in service or within one year of separation from service, and is not otherwise related to active service, to include as due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  The Veteran's service treatment records, VA treatment records and identified private medical records have been obtained and associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

The Board acknowledges that the Veteran has not had a VA examination specifically for this claim.  An examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury, or disease," (3) and indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the Veteran does not have confirmed exposure to herbicides during service, there was no in-service injury or disease related to diabetes mellitus, type 2, or chronic symptoms of diabetes mellitus, type 2 shown in or within a year of service, and the record does not show that there may be a nexus between the currently diagnosed diabetes mellitus, type 2 and some incident of service.  Absent evidence that establishes an in-service event, injury, or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A (a)(2) (West 2014); 38 C.F.R. § 3.159 (d) (2016).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Entitlement to Service Connection for Diabetes Mellitus, type 2, to Include as Due to Exposure to Herbicides

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2.  He asserts he was exposed to herbicides while serving aboard the USS Kitty Hawk.

Applicable Laws

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as diabetes mellitus, type 2, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, VA law and regulations provide that, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type 2, shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  See 38 C.F.R. § 3.309 (e).  Furthermore, VA has determined that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes Veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101 (29)(A) (West 2014).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In Gray v. McDonald, 27 Vet. App. 313 (2015), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's determination that deep water harbors were not inland waterways was devoid of any indication that VA made a fact-based assessment of the probability of exposure in harbors from aerial spraying.  Instead, VA based its designation of Da Nang Harbor on geographical characteristics - depth and ease of entry - and not on spraying.  The Court ordered VA to reevaluate its definition of inland waterways, particularly as it applied to Da Nang Harbor-and exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.

VA currently defines inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  See Veterans Benefits Manual, M21-1, Part IV, subpart ii.1.H.2.a, b (Nov. 21, 2016). 

VA maintains a list of Naval vessels for which evidence has been obtained to show ship operations in the inland waters of Vietnam during the specified periods when a presumption of exposure to the designated herbicide agents is available.  The most recent posting on a VA internet site was updated in March 2017.  See https://vaww.compensation.pension.km.va.gov (last updated March 23, 2017).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Analysis

The Veteran's military personnel records verify that he served aboard the USS Kitty Hawk during his military service.  Records indicate that he participated in South China Sea/Gulf of Tonkin Operations, to include airstrikes on targets in North and South Vietnam in November 1965 to May 1966 and December 1966 to May 1967.  According to his statements, the Veteran worked with the Marine detachment loading bombs, and mixing "some type of chemical that was used during the time of the deployment."  See June 2009 statement.  He stated that the USS Kitty Hawk was stationed "off the coast of Vietnam," thereby exposing him to "all of the chemical[s] that the rest of the servicemen and women were exposed to."  See April 2010 statement.  

Of note, for presumptive purposes, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  

The Board notes that the Veteran has never asserted that he set foot in Vietnam.  His service personnel records also contain no notations suggestive of a temporary deployment to Vietnam.

In April 2009, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether the Veteran had in-country service in Vietnam, as he was in the contiguous waters of Vietnam and could have been assigned to ship or shore.  For Department of Defense purposes, the Veteran's unit was credited with Vietnam service from November 1965 to May 1966 and December 1966 to May 1967.  However, the NPRC concluded that the Veteran's service record provides no conclusive proof of his physically being in country.  A subsequent response from the NPRC in June 2009 reported that there were no records of exposure to herbicides for the Veteran. 

Furthermore, the USS Kitty Hawk is not listed among Navy or Coast Guard ships associated with service in Vietnam and Exposure to Herbicide Agents.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents; List updated March 23, 2017; see also Dictionary of American Naval Fighting Ships.  

Of note, in June 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray Agent Orange during the Vietnam era.  See 3.307(a)(6)(v).  As the Veteran served in the United States Marine Corp, this regulation does not apply to him.

Therefore, although the evidence demonstrates that the Veteran served in the waters adjacent to Vietnam, it does not demonstrate "service in the Republic of Vietnam."  The evidence also does not show that the Veteran set foot in Vietnam and the Veteran does not contend such.  Although the Veteran is competent to report his location and activities, his report of direct exposure from the transport and handling of herbicides on the USS Kitty Hawk is inconsistent with the findings of the NPRC and the VA.  As such, the presumption of herbicide exposure due to service in Vietnam is inapplicable.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).

The fact that a Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As an initial matter, however, the evidence does not show, and the Veteran does not contend, that his diabetes mellitus is related to service in any manner other than as a result of his alleged exposure to herbicides.  The Veteran's service treatment records reveal no complaints or findings of diabetes or elevated blood sugar levels during service.  The medical evidence of record indicates the Veteran was diagnosed with diabetes in November 2008, almost 40 years after discharge from service.  There is no evidence of record, lay or medical, suggesting that the Veteran's diabetes mellitus is related to service.  Accordingly, a preponderance of the evidence is against the claim for service connection for diabetes on a direct basis or on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309 (a).

While the Board acknowledges the Veteran's assertions regarding service in Vietnam, the Board finds that the NPRC responses, service personnel records, and VA's Listing of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, as more probative of the circumstances of the Veteran's active service.

In summary, although the Veteran has a current diagnosis of diabetes mellitus, type 2, the weight of the evidence reflects that there were no documented symptoms or diagnosis of diabetes during service, and the Veteran did not develop diabetes mellitus, type 2, until many years after service, and there is no persuasive evidence that the Veteran was exposed to herbicide agents while onboard the USS Kitty Hawk.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for diabetes mellitus, type 2.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


